SCOTT, P. J.
The contract, as testified to by plaintiff’s salesman, was that one-half of the labels were to be delivered when finished, and the remainder six months afterwards. He also testified that the first delivery, which has been paid for, was made about May 14th, which would make the second delivery due about November 14th; and it was incumbent upon the plaintiff to show that it delivered or was ready to deliver the balance of the order at that time. It failed to do this, and thereby failed to sustain the burden of proof necessary to justify the judgment.
The judgment and order must be reversed, and a new trial granted, with costs to appellant to abide the event. All concur.